Citation Nr: 0515112	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  00-14 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fracture of the right thumb, to include weakness, 
degenerative changes, and status post tendon repair, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1981 
to October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  Specifically, in that decision, 
the RO denied the issue of entitlement to a disability 
evaluation greater than 10 percent for the service-connected 
residuals of a fracture of the right thumb with tendon 
repair.  

Following receipt of notification of that determination, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to an increased disability rating for his 
service-connected right thumb disability.  On several 
occasions during the current appeal (and, specifically, in 
November 2000, August 2001, and November 2003), the Board 
remanded the veteran's claim to the RO for further 
evidentiary and due process development.  

An October 2004 rating decision redefined the veteran's 
service-connected right thumb disability as residuals of a 
fracture of the right thumb, to include weakness, 
degenerative changes, and status post tendon repair and 
awarded an increased evaluation of 20 percent, effective from 
May 17, 2004, for this disorder.  As such, appellate review 
of the veteran's increased rating claim for his 
service-connected right thumb disability should include 
consideration of the matters of entitlement to an evaluation 
greater than 10 percent prior to May 17, 2004 for this 
disorder and entitlement to an evaluation greater than 
20 percent since May 17, 2004 for this disorder.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

Most recently, in November 2003, the Board remanded the 
veteran's increased rating claim to the RO, via the AMC, for 
further evidentiary development.  Following completion of the 
requested development, the AMC, by the October 2004 rating 
decision, redefined the veteran's service-connected right 
thumb disability as residuals of a fracture of the right 
thumb, to include weakness, degenerative changes, and status 
post tendon repair and awarded an increased evaluation of 
20 percent, effective from May 17, 2004, for this disorder.  
Approximately two weeks later in November 2004, the AMC 
furnished the veteran and his representative a supplemental 
statement of the case (SSOC) which included a discussion of 
the issue of entitlement to a disability rating greater than 
20 percent for the veteran's service-connected right thumb 
disability.  

Both the October 2004 rating action as well as the November 
2004 SSOC list the evidence considered in the AMC's decision.  
In particular, according to the rating decision and the SSOC, 
no reply was received with regard to the VA's request for 
medical records from three private physicians who had treated 
the veteran.  As a result, the AMC rendered its decision 
without consideration of any records of medical treatment 
rendered to the veteran by these doctors.  

Significantly, however, copies of records of treatment 
received from these physicians were received at the RO while 
the veteran's case was located at the AMC.  As a result, the 
RO associated these reports with a temporary file maintained 
at the RO.  Also included in this temporary file are copies 
of records of treatment that the veteran had received at the 
VA Medical Center (VAMC) in Columbia, South Carolina between 
October 2002 and June 2003 which the AMC did not consider at 
the time of its October 2004 rating action and November 2004 
SSOC.  

As such, the Board concludes that the information contained 
in the temporary file was not considered in the first 
instance by the agency of original jurisdiction (AOJ).  
Moreover, the veteran has not submitted a waiver of review of 
these private and VA medical records.  In this regard, the 
Board notes that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has invalidated several 
provisions of the VCAA implementing regulations as contrary 
to the actual VCAA.  Specifically, in Disabled  American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Federal Circuit emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. Section 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
Section 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver of that review.  As a 
consequence, the Federal Circuit found that appellants were 
not being afforded their "one review on appeal to the 
Secretary."  In the present case, therefore, a remand of the 
veteran's increased rating claim is necessary to accord the 
AOJ an opportunity to consider this additional evidence in 
the first instance.  

Also by the October 2004 rating action, the AMC, in pertinent 
part, granted service connection for traumatic arthritis of 
the right wrist associated with residuals of a fracture of 
the right thumb with tendon repair and awarded a compensable 
evaluation of 10 percent, effective from September 2004, for 
this disability.  In a statement later received at the RO in 
November 2004, the veteran, through his representative, 
expressed disagreement with the effective date assigned to 
this grant.  In addition, in a December 2004 statement, the 
veteran, through his representative, expressed disagreement 
with the 10 percent rating assigned to his service-connected 
right wrist disability.  A review of the claims folder 
indicates that a statement of the case (SOC) regarding these 
earlier effective date and increased rating issues has not 
been furnished.  As such, a remand is required to accord the 
RO an opportunity to furnish the veteran and his 
representative an SOC concerning these claims.  See, 
Manlincon v. West, 12 Vet. App. 328 (1999).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should then re-adjudicate the 
issue on appeal.  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
November 2004.  An appropriate period of 
time should be allowed for response.  

2.  In addition, the RO should furnish 
the veteran an SOC regarding the issues 
of entitlement to an effective date 
earlier than September 8, 2004 for the 
grant of service connection for traumatic 
arthritis of the right wrist and 
entitlement to an initial disability 
rating greater than 10 percent for the 
service-connected traumatic arthritis of 
the right wrist.  The RO should also 
inform the veteran of the requirements 
necessary to perfect an appeal.  
38 C.F.R. § 19.26 (2004).  If and only if 
the veteran perfects his appeal by timely 
submitting a substantive appeal, should 
these issues be returned to the Board for 
further appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



